           Case 1:19-cv-07649-VEC Document 27
                                           26 Filed 05/14/20
                                                    05/13/20 Page 1 of 2
                                                                       1

                                                                       USDC SDNY


MEMO ENDORSED
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 5/14/2020


                 ABRAMS GARFINKEL MARGOLIS BERGSON, LLP
  1430 Broadway • 17th Floor • New York, NY 10018 • P: 212-201-1170 • F: 212-201-1171 • www.agmblaw.com

                                             May 13, 2020
 VIA ECF

 Hon. Valerie E. Caproni                              Hon. Sarah L. Cave
 United States District Court Judge                   United States Magistrate Judge
 United States District Court                         United Stated District Court
 Southern District of New York                        Southern District of New York
 Thurgood Marshall                                    Daniel Patrick Moynihan
 United States Courthouse                             United States Courthouse
 40 Foley Square, Room 443                            500 Pearl Street, Room 702
 New York, New York 10007                             New York, NY 10007

                Re:     Valentine Reid v. Kataoka U.S. LTD.
                        Case No. 19-cv-7649 (VEC)(SLC)

 Dear Judge Caproni and Magistrate Judge Cave:

        We are the attorneys for Kataoka U.S. LTD, the defendant in the above-
 referenced action and write with the consent of plaintiff’s counsel. This matter was
 referred for a settlement conference before Magistrate Sarah Cave. The settlement
 conference is currently scheduled for May 28, 2020 at 2:00 p.m.; an Initial Pre-Trial
 Conference (the “IPTC”) is currently scheduled for May 29, 2020 at 10:00 a.m.
 Defendant’s time to move against or answer the Complaint has been continued
 through the date of the IPTC (the parties were hopeful that the settlement conference
 would yield a resolution obviating the need for the defendant to respond to the
 complaint).

        Unfortunately, the ongoing health crisis caused by the COVID-19 pandemic, and
 the tumultuous economic effects it is causing to virtually all businesses open to the
 public, including our client’s SOHO store, makes for poor timing to attempt to settle this
 matter. Moreover, the representative of our client that operates the SOHO store
 remains in Japan and he is unable to return to the states for the indefinite future.

        Under these circumstances, it is respectfully requested that the settlement
 conference and IPTC be adjourned, sine die, and that defendant’s time to move
 against or answer the Complaint be continued to be stayed until after the date of the
 IPTC or the filing of a Stipulation of Dismissal, whichever is earlier.

                                                Respectfully submitted,
                                                Barry G. Margolis
                                                Barry G. Margolis
 cc: All counsel via ECF
Case 1:19-cv-07649-VEC Document 27 Filed 05/14/20 Page 2 of 2


                     Application GRANTED in part. The initial
                     pretrial conference scheduled for May 29,
                     2020 is adjourned to September 25, 2020 at
                     10:00 a.m. The parties are encouraged to
                     continue settlement discussions.
                     SO ORDERED.




                     HON. VALERIE CAPRONI                         5/14/2020
                     UNITED STATES DISTRICT JUDGE
